DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 2 – 14 have been amended prior to examination – it is noted that the non-amended claims filed 2020.12.22 recite 13 claims while the amended claimed filed 2020.12.22 recite 14 claims

Claim Objections
Claims 11 and 12 are objected to because of the following informalities:  
Claim 11 recites the limitation “a leakage flow channel is determined in the pump, which channel is closed with the rotor shaft in,” the limitation should be recited as “a leakage flow channel is determined in the pump, the leakage flow channel is closed when the rotor shaft is in.”
Claim 12 recites the limitation “a pump of claim 1,” this limitation should be recited as “the [[a]] pump of claim 1.”
Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "10" and "40" have both been used to designate “a rotor shaft.”  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “10” has been used to designate both “a rotor shaft” and “a pump housing.”  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “leakage flow channel” of claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “rotatable” in claim 2 is used by the claim to mean “the deformed section 21 of the pump ring 20 moves in the circumferential direction U about the axis of rotation, such that the section 21 rotates in the circumferential direction without the pump ring 20 rotating at the same time” as described in at least [0029], while the accepted meaning is “capable of being rotated,” “meaning to spin, turn, revolve, or move through a sequence.” The term is indefinite because the specification does not clearly redefine the term. The wording of the claim is unclear because the use of the term “rotatable” appears to indicate that an element which is not rotated in rotatable. For the purpose of examination, the limitation is being interpreted as directed towards the portion of the pump ring which is deformed relative to the position of the eccentric as described in at least [0029] of the instant specification.
Claim 1 recites the limitation “in particular.” A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “a pump,” and the claim also recites the phrase “in particular” followed by a series of further imitating claim elements which is the narrower statement of the range/limitation. It is unclear if the claim requires all of the elements following the phrase “in particular,” which narrows the scope of the claim or if the claim only requires the broad elements recited prior to the phrase “in particular.” The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claims 1 and 14 are interpreted as being rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for depending from a rejected claim.
Claims 11 and 13 recite the limitation "the pre-determined angle of rotation position."  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation “a leakage flow channel is determined in the pump, which channel is closed with the rotor shaft in the pre-determined angle of rotation position, wherein a leakage flow between the fluid inlet and the fluid outlet is inhibited.” The specification discusses the flow channel in [0023], recites language similar to that of the claim, and further provides that “[a]n advantageous development of the invention provides that the leakage flow channel is closed with the rotor shaft in the pre-determined angle of rotation position” and that “the rotating section of the pump ring is pressed against the fluid inlet or the fluid outlet by the eccentric.” As indicated in the aforesaid drawing objection, a leakage flow channel is not disclosed in the Figures. Taken together, it is unclear from the claim language and the originally filed disclosure if the leakage channel is an additional structural element of the instant invention, or if the limitation “leakage channel” is a poor translation of the meaning provided in the parent national stage application. 
Claim 12 recites the limitation “the volumetric fluid flow actually transported is matched to the volumetric fluid flow to be transported.” It is unclear from this limitation if a method step is claimed wherein the requested flowrate (i.e. “the fluid flow to be transported”) is compared to or analyzed against a flowrate which is actually delivered or supplied (i.e. “fluid flow actually supplied”). The claim does not provide any indication of a means for providing comparison to a resultant flow, such as through the use of a flowmeter. The portion of the specification, [0024], discussing this limitation does not provide significant clarification to the claimed limitation; however, it does appear to suggest that the limitation is related to matching the desired flowrate to that deliverable based on a known motor characteristic. It is unclear in this instance if the use of the term “matched” is intended to invoke a comparison to a predicted and measured value or if the term is being utilized differently based on a poor translation of the meaning provided in the parent national stage application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 10 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0017094, “Hahn,” in view of DE102014109558, “Bitzer.”
Regarding Claim 1: Hahn discloses a pump, in particular an orbital pump (53) (Figures 1 – 10), for pumping a fluid ([0001]), wherein the pump comprises at least one pump control system (102, 104, 106) ([0033]), a motor (32) that can be controlled by the pump control system ([0033]), a rotor shaft (50) for fluid transport; however, Hahn is silent as to the details of the control system and fails to explicitly disclose a rotor sensor for detecting an absolute angle of rotation of the rotor shaft, the rotor sensor is connected to the pump control system and designed to transmit the angle of rotation of the rotor shaft to the pump control system, and the pump control system is designed to rotationally control the rotor shaft by means of the motor until the rotor shaft is in a pre-determined angle of rotation position.  
Bitzer teaches a controller (18) for an orbital pump (10) and a rotor sensor for detecting an absolute angle of rotation of the rotor shaft (30) ([0028]), the rotor sensor is connected to the pump control system and designed to transmit the angle of rotation of the rotor shaft to the pump control system (As shown in at least Figure 1 and as described in at least [0026] – [0028]), and the pump control system is designed to rotationally control the rotor shaft by means of the motor until the rotor shaft is in a pre-determined angle of rotation position ([0028], “the motor (and correspondingly the eccentric coupled to it in the context of the pump 10) is brought by half a turn, corresponding to 180°, from a rest position of the deformation unit in the pump 10 to the initial rotational position).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus of Hahn to incorporate the controller and sensor arrangement of Bitzer with the predicted results that the position sensor will allow for the control of the eccentric such that the controller will be capable of knowing when a rotational cycle begins and ends (Bitzer, [0028]).
Regarding Claim 2: Hahn in view of Bitzer teaches the pump of claim 1; Hahn further discloses wherein the pump comprises a pump housing (70), an elastically deformable pump ring (62) ([0028]), and an eccentric (52) driven by or formed by the rotor shaft (50), the pump ring is arranged in the pump housing and is spaced from the pump housing in its radial direction at least in sections (As shown in at least Figure 5 where the pump chamber 120 is visible from approximately the 9 o-clock through 3 o-clock positions; [0039] – [0040]), the pump ring comprises a central opening in which the eccentric is arranged (As shown in Figure 5), and a rotatable section of the pump ring is deformable in a radial direction by a rotation of the eccentric ([0039] – [0040]) in a circumferential direction (128) of the pump ring and is pressable against the pump housing (As shown in at least Figures 3, 5, 6, 8, 9, and 10; At least [0039] – [0040]), wherein an angle of rotation of the rotatable section of the pump ring corresponds to the angle of rotation of the rotor shaft (As shown in at least Figure 3; [0035] and [0039] – [0040]).  
Regarding Claim 4: Hahn in view of Bitzer teaches the pump of claim 1; Hahn further discloses wherein the motor is an electric motor ([0033]) with a rotor (94), the rotor is directly connected to the rotor shaft (As shown in Figure 3), and the angle of rotation of the rotor shaft corresponds to an angle of rotation of the rotor (As shown in at least Figure 3; [0035] and [0039] – [0040]).  
Regarding Claim 10: Hahn in view of Bitzer teaches the pump of claim 2; Hahn further discloses wherein the pump ring comprises, when viewed in the circumferential direction, first (The first deformation section, as shown in Figure 5, is the portion of the pump ring which includes the opening for the wedge 140) and second deformation sections (The second deformation section, as shown in Figure 5, is that of the pump ring which does not include the portion of the pump ring providing an opening for wedge 140), the pump ring is designed to be more elastically deformable in the first deformation section than in its second deformation section (As the volume of the pump ring at the position of the wedge 140 is partially consumed by the wedge 140 there is less volume for deformation of the pump ring at this position; At least [0041] – [0042], the pump ring is unable to de-compress from the position abutting the inner surface 80 of the housing 70); however, Hahn alone or Hahn in view of Bitzer does not explicitly disclose the location of the pre-determined angle of rotation such that the pre-determined angle of rotation position is established in the first deformation section.  However, as Bitzer teaches the pre-determined angle of rotation is one which is at the beginning and ending of a rotational cycle corresponding to a single dosing movement (Bitzer, [0028]), it would have been obvious to one of ordinary skill in the art to have located the pre-determined angle at the position of the first deformation section at the location of the wedge 140 as such a location is marked as being the beginning and ending of a rotational cycle of Hahn. 
Regarding Claim 11: Hahn in view of Bitzer teaches the pump of claim 1; Hahn further discloses the structure of a pumping apparatus with the same features of that of the instant invention (as shown in Figure 1) and in view of the aforesaid 35 U.S.C. 112(b) rejection, no structural differences related to a leakage for channel are interpreted as being present between the two devices, as such, the device of Hahn is interpreted as disclosing or teaching wherein between a fluid inlet (124) into the pump and a fluid outlet (122) from the pump, a leakage flow channel is determined in the pump (Interpreted as the space between the pump ring 62 and the pump housing or stationary ring 70 which is closed by the spread outer portion 142 to prevent leakage as discussed in at least [0042]), which channel is closed with the rotor shaft in the pre-determined angle of rotation position, wherein a leakage flow between the fluid inlet and the fluid outlet is inhibited (Leakage between the fluid inlet and outlet is inhibited as discussed in at least [0042]; Moreover, precession of the eccentric will apply an increased radial force towards the sealing element such that the force at the sealing element will increase as the eccentric passes to the pre-determined position, interpreted as the 12 O-clock position, in the same manner as the disclosed structure of the instant invention).  
Regarding Claim 12: Hahn in view of Bitzer teaches the pump of claim 1; once combined, Hahn in view of Bitzer further disclose a method for controlling a pump of claim 1; Bitzer further teaches wherein a volumetric fluid flow transported through the pump from a fluid inlet to a fluid outlet of the pump is calculated from a plurality of angles of rotation of the rotor shaft detected by the rotor sensor in a pre-determined time interval ([0027], “control unit 18 first receives a metering specification, corresponding to a specified number currently to be conveyed […] a setpoint unit 24 for a motor position and for a planned motor speed and a position ramp generator 26 for an incremental specification of a position change, to a position control functionality 28, which is controlled by the pump motor 16 by position sensor means 30”), and the motor driving the rotor shaft is controlled depending on a volumetric fluid flow to be transported according to a pre-determined motor characteristic ([0026], “a setpoint unit 24 for a motor position and for a planned motor speed;” The motor is operated by a pre-determined characteristic in the form of a setpoint corresponding to a motor speed), and the volumetric fluid flow actually transported is matched to the volumetric fluid flow to be transported ([0026], “The position control unit 28 then controls the electronically commutated motor 16 via electronic commutation means 34 and a driver output stage 36 in an otherwise known manner;” The motor is controlled to deliver a desired flowrate based on the known characteristics of the motor from the previously recited “metering specification,” “individual doses,” and “incremental specification of a position change.”). It is further noted that Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 E2d 1324, 231 USPQ 136 (fed Cor, 1986). See MPEP 2112.02.
Regarding Claim 13: Hahn in view of Bitzer teaches the method of claim 12; Bitzer further teaches wherein the motor is controlled to stop and position the rotor shaft at the pre-determined angle of rotation position when the volumetric flow to be transported is zero ([0028]; The position of the rotor from “a rest position of the deformation unit in the pump 10 to the initial rotational position, which then begins and ends a rotational cycle and corresponding to a promotion of a single dose moment” such that the rotor is returned to the pre-determined angle of rotation position when pumping is not called for such that the flow transported is zero).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0017094, “Hahn,” in view of DE102014109558, “Bitzer,” and US 2011/0194954, “Sakata.”
Regarding Claim 3: Hahn in view of Bitzer teaches the pump of claim 2; Hahn in view of Bitzer further teaches wherein the sensor detects the respective angle of rotation (As discussed in the aforesaid rejections of claims 1 and 2); however, Hahn in view of Bitzer is silent as to the location of the sensor and therefore does not explicitly disclose or teach wherein the rotor sensor is arranged on the rotor shaft, on the eccentric or on the pump ring.
Sakata teaches an eclectic pump unit (Figure 3) with a rotor sensor (33a) wherein the rotor sensor is arranged on the rotor shaft (16) (As shown in Figure 3; [0051]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have arranged the rotor sensor of Hahn in view of Bitzer to be on the rotor shaft as taught by Sakata with the predicted results that such a location will allow for the explicit measurement of the angle of the rotor shaft.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0017094, “Hahn,” in view of DE102014109558, “Bitzer,” US 2011/0194954, “Sakata,” and US 2006/0051217, “Felton.”
Regarding Claim 5: Hahn in view of Bitzer teaches the pump of claim 1; Hahn further discloses wherein the motor is an electric motor ([0033]) with a rotor (94, 50); however, Hahn fails to disclose wherein the rotor is indirectly connected to the rotor shaft; and Hahn does not explicitly disclose the angle of rotation of the rotor shaft can be determined from an angle of rotation of the rotor.
Felton teaches an arrangement of a pump (200) wherein a motor (270) having a rotor (interpreted as the shaft of the motor connected to drivetrain element 272 as shown in Figure 3) and a pump rotor shaft (230) wherein the rotor is indirectly connected to the rotor shaft (As shown in Figure 3; The motor rotor is indirectly connected to the pump rotor shaft through the use of a transmission means (272, 260); [0056] and [0059]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the drive connection between the motor and pump shaft of Hahn with the indirect drive means of Felton with the predicted results that such a drive means will be capable of acting as a transmission to modify the output speed of the motor/the input speed to the pump without requiring the motor driver to operate at a fast or slower speed as is well known in the art.
Once combined, Hahn in view of Bitzer and Felton is silent as to the sensing arrangement such that it does not explicitly teach the angle of rotation of the rotor shaft can be determined from an angle of rotation of the rotor. 
Sakata teaches an eclectic pump unit (Figure 3) with a rotor sensor (33a) wherein the rotor sensor is arranged on the motor rotor (16) (As shown in Figure 3; [0051]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have arranged the rotor sensor of Hahn in view of Bitzer to be on the rotor as taught by Sakata with the predicted results that such a location will allow for the explicit measurement of the angle of the rotor.
Once combined, Hahn in view of Bitzer, Felton, and Sakata teaches the angle of rotation of the rotor shaft can be determined from an angle of rotation of the rotor as the rotational position or movement of the rotor is known from the sensor position and the rotational movement between the rotor and the rotor shaft is known as the input and output relationship of a transmission is known.
Regarding Claim 14: Hahn in view of Bitzer, Felton, and Sakata teaches the pump of claim 5; once combined, Sakata further teaches wherein the rotor sensor (33a) (The rotor sensor is arranged on the rotor of the combined apparatus wherein the motor rotor is separated from the pump rotor through at least the transmission) is arranged on the rotor and identifies the angle of rotation of the rotor (As shown in Figure 3; [0051]). Further discussion of the measurement of the angle is provided in the aforesaid rejection of preceding claim 5.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0017094, “Hahn,” in view of DE102014109558, “Bitzer,” and US 5,670,852, “Chipperfield.”
Regarding Claim 6: Hahn in view of Bitzer teaches the pump of claim 4; however, Hahn and Bitzer are silent as to the location of the sensor and are therefore silent as to wherein the rotor sensor is arranged on the rotor; it is noted that Hahn in view of Bitzer teaches the sensor identifies the angle of rotation of the rotor as discussed in the aforesaid rejections of claims 1 and 2.  
Chipperfield teaches an arrangement of a pump motor and a motor controller wherein the rotor sensor is arranged on the rotor (At least Figure 1; Cl. 2, ln. 64 – cl. 3, ln. 15; and cl. 9, ln, 5 – 18, “Three Hall sensors, U3, U4, U5, sense the position of the rotor and provide a logic high signal each time a magnetic pole on the rotor passes in proximity to the sensor; The sensor of Chipperfield is interpreted as the combination of the magnetic pole of the rotor and of the hall sensor such that a portion of the sensor is located on the rotor of the motor.)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have placed the sensor of Hahn in view of Bitzer such that the sensor is on the rotor of the motor, as taught by Chipperfield, with the predicted results that such a sensor location will allow for the explicit measurement of the angle of the motor rotor.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0017094, “Hahn,” in view of DE102014109558, “Bitzer,” and US 2018/0065141, “Saine.”
Regarding Claim 7: Hahn in view of Bitzer teaches the pump of claim 4; however, Hahn in view of Bitzer are silent as to the structure of the sensor and thus do not explicitly disclose or teach wherein the rotor sensor is an encoder or a resolver detecting the angle of rotation of the rotor shaft.  
Saine teaches an arrangement of a rotational sensor in a pump (At least Figure 11) and further teaches wherein the rotor sensor is an encoder or a resolver detecting the angle of rotation of the rotor shaft ([0035], “The rotational sensors may include rotational encoders, a Hall Effect sensor, and any device that can measure rotation.”). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have utilized an encoder, as taught by Saine, as the rotational sensor in the device of Hahn in view of Bitzer with the predicted results that such an encoder sensor will be capable of sensing the change in angle of the rotor. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)). Accordingly Applicant claims a combination that only unites old elements with no change in the respective functions of those old elements, and the combination of those elements yields predictable results; absent evidence that the modifications necessary to effect the combination of elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d at 1518-19 (BPAI, 2007) (citing KSR, 127 S.Ct. at 1740, 82 USPQ2d at 1396. Accordingly, since the applicant[s] have submitted no persuasive evidence that the combination of the above elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a) because it is no more than the predictable use of prior art elements according to their established functions resulting in the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement. The change from one rotational sensor to that of another is interpreted as a mere substitution of one known sensor type for another.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0017094, “Hahn,” in view of DE102014109558, “Bitzer,” and US 2010/0319560, “Fischer.”
Regarding Claim 8: Hahn in view of Bitzer teaches the pump of claim 4; however, Hahn in view of Bitzer are silent as to the structure of the sensor and thus do not explicitly disclose or teach wherein the rotor sensor is an absolute-value transducer.  
Fischer teaches an arrangement of a rotational sensor for use in the control of a drive control and drive motor ([0061], “Drive control 46 and drive motor 18 preferably again have an internal control loop for speed control, which, similar to the second embodiment, comprises a feedback loop from an external angular sensor 47 or a sensor system internal to the motor) and further teaches wherein the rotor sensor is an absolute-value transducer ([0062], “The return information on the rotational position can be provided by means of an angular sensor, for example a potentiometer, a resolver, an incremental position transducer or an absolute value transducer”). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have utilized an absolute-value transducer, as taught by Fischer, as the rotational sensor in the device of Hahn in view of Bitzer with the predicted results that such a sensor will be capable of sensing the change in angle of the rotor. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)). Accordingly Applicant claims a combination that only unites old elements with no change in the respective functions of those old elements, and the combination of those elements yields predictable results; absent evidence that the modifications necessary to effect the combination of elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d at 1518-19 (BPAI, 2007) (citing KSR, 127 S.Ct. at 1740, 82 USPQ2d at 1396. Accordingly, since the applicant[s] have submitted no persuasive evidence that the combination of the above elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a) because it is no more than the predictable use of prior art elements according to their established functions resulting in the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement. The change from one rotational sensor to that of another is interpreted as a mere substitution of one known sensor type for another.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0017094, “Hahn,” in view of DE102014109558, “Bitzer,” US 7,167,793, “Gibson,” and US 2010/0319560, “Fischer.”
Regarding Claim 5: Hahn in view of Bitzer teaches the pump of claim 1; however, Hahn in view of Bitzer is silent as to wherein the rotor sensor is an incremental transducer, and the pump comprises a reference sensor detecting the position of the rotor shaft in the pre-determined angle of rotation position for referencing the rotor sensor.
Fischer teaches an arrangement of a rotational sensor for use in the control of a drive control and drive motor ([0061], “Drive control 46 and drive motor 18 preferably again have an internal control loop for speed control, which, similar to the second embodiment, comprises a feedback loop from an external angular sensor 47 or a sensor system internal to the motor) and further teaches wherein the rotor sensor is an incremental transducer ([0062], “The return information on the rotational position can be provided by means of an angular sensor, for example a potentiometer, a resolver, an incremental position transducer or an absolute value transducer”). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have utilized an incemental transducer, as taught by Fischer, as the rotational sensor in the device of Hahn in view of Bitzer with the predicted results that such a sensor will be capable of sensing the change in angle of the rotor. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)). Accordingly Applicant claims a combination that only unites old elements with no change in the respective functions of those old elements, and the combination of those elements yields predictable results; absent evidence that the modifications necessary to effect the combination of elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d at 1518-19 (BPAI, 2007) (citing KSR, 127 S.Ct. at 1740, 82 USPQ2d at 1396. Accordingly, since the applicant[s] have submitted no persuasive evidence that the combination of the above elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a) because it is no more than the predictable use of prior art elements according to their established functions resulting in the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement. The change from one rotational sensor to that of another is interpreted as a mere substitution of one known sensor type for another.
Gibson teaches a position correction control system and method for use in a rotating apparatus wherein an indication of a reference position is made over a revolution (Cl. 2, ln. 21) such that the reference position can be utilized to correct for errors when determining overall position of the rotating apparatus (Cl. 2, ln. 35 – cl. 3, ln. 4).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have incorporated a reference position sensor into the pump of Hahn, as taught by Gibson, with the predicted results that such a position sensor will allow for the use of less costly and or delicate high resolution position sensing devices for the rotor sensor (Gibson, cl. 2, ln. 60).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2020/0011309 – Method for controlling a metering pump
US 5,386,372 – Vibration and noise control for vehicles having a reference signal sensor
US 4,476,837 – Method and system for fuel injection timing
US 2017/0138358 – Orbital pump for conveying a liquid
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN DOYLE whose telephone number is (571)270-5821. The examiner can normally be reached Monday - Friday, 0900 - 1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN DOYLE/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746